t c summary opinion united_states tax_court j drew koester petitioner v commissioner of internal revenue respondent docket no 31028-14s filed date j drew koester pro_se martha jane weber for respondent summary opinion halpern judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1hereinafter unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner' sec_2012 federal_income_tax petitioner had reported hi sec_2012 federal_income_tax on form_1040 u s individual_income_tax_return respondent examined the return and made an adjustment reducing petitioner's deduction for alimony paid from dollar_figure to dollar_figure an adjustment of dollar_figure respondent made the adjustment because he did not believe that a payment of that amount--equal to a portion of the employment-related bonus that petitioner received in 2012--constituted deductible_alimony petitioner assigned error to the adjustment the only question for decision is whether the dollar_figure payment is deductible as alimony background the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic petitioner bears the burden_of_proof see rule a tax_court rules_of_practice and procedure petitioner resided in tennessee when he filed the petition petitioner's ex-wife filed for divorce with the chancery court for the 30th judicial district of memphis chancery court shelby county tennessee sometime before the year at issue after the filing petitioner and his ex-wife executed a marital dissolution agreement on date mda providing among other things for the distribution_of_property and for support petitioner's ex-wife was represented by counsel during the divorce proceedings but petitioner was not counsel for petitioner's ex-wife drafted the mda the mda provides the following incorporation permanent and pendente lite all such parts of this agreement as might be material except those that might be lessened or destroyed shall be incorporated in the final decree pending the entry of the final decree the parties agree to the filing of this agreement and by said filing specifically consent to and authorize the entry of a consent order binding them to the terms of this agreement by the signing of this agreement the parties stipulate to these terms being enforceable as if they were at the moment of signing an order of this court 2petitioner has not raised the applicability of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application the record does not contain a final decree of divorce from the chancery court the parties have not argued that the mda was ineffective for and have proceeded on the premise that it was both binding and enforceable in the mda contains specific provisions regarding the division of the following property real_estate personalty automobiles sec_401 plan benefits brokerage accounts stocks profit interest units and bank accounts petitioner conveyed his interest in the couple's real_estate which was subject_to debt to his ex-wife in turn petitioner's ex-wife was to refinance the debt on the real_estate to remove petitioner from the debt and within days of doing so had to pay petitioner dollar_figure for his marital interest in the real_estate petitioner received and his ex-wife received of the aggregate value of the sec_401 plan benefits brokerage accounts stocks profit interest units and bank accounts the mda also contains specific provisions awarding petitioner's ex-wife two forms of support petitioner was required to pay and hold his ex-wife harmless for three unsecured debts as non-deductible non-dischargeable alimony in solido because payment of the debts was necessary for his ex-wife's support the mda also contains the following provision regarding petitioner's obligation to pay what it describes as transitional alimony alimony provision alimony husband shall pay to wife as transitional alimony in the amount of three thousand three hundred dollars dollar_figure per month on or before the fifth day of each month husband agrees to pay the transitional alimony beginning the first month immediately preceding the entry of the final decree of divorce and each and every month thereafter through date lastly the mda contains a specific provision for the division of petitioner's bonus income bonus provision husband's bonus income wife shall be entitled to a portion of husband's bonus income beginning the month immediately preceding the entry of the final decree of divorce through date as a division of marital property the parties agree that fifty percent sic of each bonus during said time frame will be applied to the parties' minor son's college education fund and the remainder of each bonus will then be split equally between the parties at the time petitioner and his ex-wife executed the mda his monthly gross_income was dollar_figure and her monthly gross monthly income was zero petitioner agreed to pay his ex-wife monthly child_support of dollar_figure and to pay for his son's private school tuition through grade petitioner and his ex-wife agreed to divide equally the expense of an automobile for their son and the balance of any college tuition expenses for their son not covered by an education savings account established for his benefit in petitioner received from his employer a bonus payment net of taxes and deductions of dollar_figure and in that year in accordance with the bonus provision he paid his ex-wife dollar_figure bonus payment respondent denied petitioner the deduction for alimony paid that he claimed on account of the bonus payment discussion sec_215 allows a taxpayer a deduction for alimony payments made during the taxable_year the term alimony is defined for purposes of sec_215 as any payment of alimony that is includible in the income of the recipient under sec_71 see sec_215 in pertinent part sec_71 defines an alimony payment as any payment in cash that satisfies the following four requirements a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the bonus payment was made pursuant to the bonus provision respondent concedes that the bonus payment satisfied the requirements of sec_71 b and c that leaves the question of whether petitioner's obligation to make payments under the bonus provision would have continued if his ex-wife had died before date the scheduled end of petitioner's obligation to make the payments if his obligation would have continued then the bonus provision failed to satisfy the requirement of sec_71 that there be no liability to make a payment for any period after the death of the payee ex-spouse and if it failed to satisfy that requirement then the bonus payment would not qualify as the payment of alimony within the meaning of sec_71 on the face of it the bonus provision is absolute as to the term of the ex- spouse's entitlement to a share of petitioner's bonus income viz through date and it does not provide for the earlier termination of petitioner's obligation to make the payments if the ex-wife should die nevertheless to determine whether petitioner's obligation to make payments under the bonus provision would survive the death of petitioner's ex-wife we must look beyond the terms of the bonus provision to the law of the state of tennessee see 309_us_78 state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed megibow v commissioner tcmemo_1998_455 wl at payments that cease upon the payee's death by operation of state law can still qualify under sec_71 for special tax treatment under sec_215 despite the parties' failure to specify in the divorce instrument that the payments terminate upon the payee's death 102_f3d_842 6th cir aff'g tcmemo_1995_183 the supreme court of tennessee has characterized a marital dissolution agreement as a contract entered into by a husband and wife in contemplation of 3the court noted in rogers v commissioner tcmemo_2005_50 tax ct memo lexi sec_49 at limiting deductibility to obligations that end with the death of the payee stops taxpayers from disguising property_settlements as alimony but one recurring problem has been how to tell whether a particular obligation to pay alimony really would stop at death for a time the code had a strict bright-line_test deductibility was denied unless there was an express provision in the divorce decree or separation instrument itself ending payments upon the death of the payee spouse sec_71 in though congress softened sec_71 to allow deductibility without such an express provision but only if state law would end the obligation at death anyway divorce e g eberbach v eberbach __ s w 3d __ wl at tenn date as such it provide s a vehicle for divorcing parties to among other things provide 'for the equitable settlement of any property rights between the parties ' altman v altman s w 3d tenn ct app quoting tenn code ann sec b as a contract a mda generally is subject_to the rules governing construction of contracts if approved by the trial_court the mda is incorporated into the decree of divorce once incorporated issues in the mda that are governed by statutes such as alimony lose their contractual nature and become a judgment of the court the trial_court retains the power and discretion to modify terms contained in the mda relating to these statutory issues upon sufficient changes in the parties' factual circumstances eberbach wl at however it is still construed in the same manner as a contract in re estate of steil no m2011-00701-coa-r3-cv wl at tenn ct app date and while the domestic relations law of tennessee provides for the award of alimony see tenn code ann sec subsection m of that section provides that nothing in the section shall be construed to prevent the affirmation ratification and incorporation in a decree of an agreement between the parties as to support and maintenance of a party the court_of_appeals of tennessee has held the alimony statutes are not applicable where the parties agree in a marital dissolution agreement to terms different from those set out in the statutes vick v hicks no w2013-02672-coa-r3-cv wl at tenn ct app date we assume that the mda was approved by the chancery court and was incorporated into petitioner and his ex-wife's divorce decree there is no evidence that the mda has in any way been modified by the chancery court nevertheless petitioner argues that as shown by the nature and intent of the mda the bonus provision obligates him to pay what had the chancery court made the an award on the same terms would have been transitional alimony transitional alimony is a class of alimony that a tennessee court may award see tenn code ann sec d through g it terminates on the death of he recipient id sec g it is described as a sum of money payable by a spouse for a determinate period and awarded when the court finds that rehabilitation is not necessary but the economically disadvantaged spouse needs assistance to adjust to the economic consequences of a divorce id sec g petitioner has failed to persuade us that the bonus payment pursuant to the bonus provision was made to assist his ex-wife to adjust to the economic consequences of divorce or that such payments were to terminate on her death before date we start with the fact that the mda does in the alimony provision specify monthly payments of dollar_figure through date described as transitional alimony petitioner and his ex-wife or at least her attorney thus apparently knew how to describe a stream of payments for a determinable period as being unnecessary for her rehabilitation but necessary to assist her--she being economically disadvantaged--to adjust to the economic consequences of divorce moreover petitioner has not provided any evidence of his ex-wife's expected expenses to allow us to find that the stated transitional alimony under the alimony provision was not sufficient for her to adjust to the economic consequences of her divorce from petitioner additionally other provisions in the mda limit any economic disadvantage to her resulting from her divorce from petitioner she received more than of the division of the liquid assets-- sec_401 plan benefits brokerage accounts stock profits interest units and bank accounts petitioner also paid child_support and was obligated to pay certain unsecured debts 4respondent has accepted petitioner's payment in of dollar_figure dollar_figure ' dollar_figure to his ex-wife as a payment of alimony deductible under sec_215 petitioner and his ex-wife were in the best position to specify how they wanted the payment at issue to be classified for federal_income_tax purposes as the supreme court of tennessee noted in self v self s w 2d tenn in addition to the rights and obligations of the parties with respect to each other the liability for taxes the rights of creditors and other significant consequences may depend upon the preciseness of the language employed in the decree construction by the courts of uncertain and ambiguous language is a poor substitute for careful articulation moreover the bonus provision is without condition as to the ex-wife's entitlement to payments through date petitioner has not convinced us that even were we to find that payments made pursuant to the bonus provision were made to assist his ex-wife to adjust to the economic consequences of divorce a tennessee court would on his ex-wife's death before date allow petitioner to cease making payments to her estate see vick wl at parties may agree in a marital dissolution agreement that a transitional alimony obligation shall not be modifiable and courts should hold the parties to their agreement petitioner has failed to persuade us that his obligation to make payments under the bonus provision would have ceased if his ex-wife had died before date the scheduled end of his obligation to make those payments therefore the bonus provision fails to satisfy the requirement of sec_71 that there be no liability to make such payments for any period after her death and because it fails to satisfy that requirement the bonus payment did not qualify as the payment of alimony within the meaning of sec_71 therefore we sustain respondent's adjustment disallowing petitioner's deduction of dollar_figure as alimony we sustain in full respondent's determination_of_a_deficiency in tax for decision will be entered for respondent
